Revised April 22, 1999

                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 97-20905


                         CHRIS PARADISSIOTIS,

                                                 Plaintiff-Appellant,

                                  v.

                         ROBERT E. RUBIN,
  SECRETARY OF THE UNITED STATES DEPARTMENT OF TREASURY; ET AL,

                                                 Defendants,

                         ROBERT E. RUBIN,
     SECRETARY OF THE UNITED STATES DEPARTMENT OF TREASURY;
                       R. RICHARD NEWCOMB,
        DIRECTOR OF THE OFFICE OF FOREIGN ASSETS CONTROL,

                                                 Defendants-Appellees.


         Appeal from the United States District Court for the
                       Southern District of Texas

                             April 1, 1999

Before JOLLY and JONES, Circuit Judges, and LAKE,* District Judge.

EDITH H. JONES, Circuit Judge:

             This case involves enforcement of the Libyan Sanction

Regulations, 31 C.F.R. §§ 550.101-.803 as they relate to the assets

of Chris Paradissiotis, a citizen of Cyprus.         Arguing that the

Treasury Department’s Office of Foreign Assets Control (“OFAC”)


     *
      District Judge for the Southern District of Texas, sitting by
designation.
misapplied       the        regulations     and     violated      the   Constitution,

Paradissiotis sought declaratory, injunctive, and monetary relief

in   the   district         court.     We   agree    with   the    district   court’s

essential conclusions that Paradissiotis was validly labeled as a

Specially Designated National of the Government of Libya and that

his attempt to engage in transactions with property in the United

States was validly regulated by the sanctions.

                       I.    FACTUAL AND PROCEDURAL HISTORY

            In order to punish Libyan support for international

terrorism, President Ronald Reagan issued, under the authority of

the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-

06, Executive Orders 12543 and 12544 banning commerce with Libya

and freezing all United States property interests of the Libyan

Government and its agents.                See 51 Fed. Reg. 875, 1235 (1986).

Pursuant to the orders, the Secretary of Treasury promulgated the

Libyan Sanction Regulations, which later Presidents have renewed.

Through OFAC, the Treasury Secretary oversees the enforcement of

the sanction regulations and the licensing procedure which permits

covered individuals or entities to avoid the application of the

sanctions to a particular transaction.

            In     1991,        OFAC   labeled       Paradissiotis      a   Specially

Designated National of Libya pursuant to 31 C.F.R. § 550.304(c).

See 56 Fed. Reg. 37156 (1991).              This designation was based on his

service as president and member on the Boards of Directors of



                                             2
Holborn Investment Company Limited (“HICL”) and Holborn European

Marketing Company Limited (“HEMCL”).             Both HICL and HEMCL are

subsidiaries of Oilinvest (Netherlands) B.V., which, in turn, is a

wholly owned subsidiary of Oilinvest International, N.V., a Libyan

state-controlled holding company.        By virtue of his connection to

these and other Libyan-related entities and, therefore, his direct

or indirect actions taken on behalf of Libya, OFAC found that

Paradissiotis constituted the Government of Libya (“GOL”) for

purposes of the sanctions regulations. See 31 C.F.R. § 550.304(c).

As a specially designated national, Paradissiotis’s United States

assets were frozen.

           From January 1993 through December 1996, Paradissiotis

applied   repeatedly   to   OFAC   for     a    license   under    31   C.F.R.

§ 501.801(b)(2) so that he could sell stock and exercise stock

options in the Coastal Corporation (“Coastal”) and receive the

proceeds. Paradissiotis had received this property as President of

HOTL, a downstream and offshore subsidiary of Coastal, a Delaware

corporation, before the Libyan sanctions went into effect.               OFAC

permitted Paradissiotis to retain counsel in this country but

denied his requests to conduct any other prohibited transaction.

           Paradissiotis    then   filed       suit   seeking     declaratory,

injunctive,   and   monetary   relief    for     being    categorized    as   a

Specially Designated National under the regulations.              The district

court denied Paradissiotis’s request for a preliminary injunction



                                    3
and   granted   the     government’s        motion     for   summary     judgment.

Paradissiotis timely appealed.

                                II.    ANALYSIS

           Paradissiotis       challenges      the     scope    of     the     Libyan

Sanctions Regulations, their applicability to his conduct, and

OFAC’s denials of his license requests.1                Paradissiotis contends

that OFAC’s interpretation of the regulations was incorrect and

exceeded the scope of the authorizing statute and Executive Orders

and violated certain constitutional precepts.                  The Coastal stock

options expired       during   the    pendency    of    this   case.         Because,

however,   Paradissiotis       still    owns   Coastal       stock   that      he   is

prevented from transferring based on OFAC’s interpretation of the

regulations, the agency’s actions have injured him and remain

judicially reviewable.                 In the Libyan Sanction regulations,

the Government of Libya is defined broadly to include

      Any person to the extent such person is, or has been, or
      to the extent that there is reasonable cause to believe
      that such person is, or has been, since the effective
      date, acting or purporting to act directly or indirectly
      on behalf of [the GOL].


      1
      Our review of the district court’s summary judgment is de
novo, employing the same standards as the district court.       See
Urbano v. Continental Airlines, Inc., 138 F.3d 204, 205 (5th Cir.),
cert. denied, --- U.S. ---, 119 S. Ct. 509 (1998).          Summary
judgment is appropriate when, viewing the evidence in the light
most favorable to the nonmoving party, the record reflects that no
genuine issue of material fact exists, and the moving party is
entitled to judgment as a matter of law. See Celotex Corp. v.
Catrett, 477 U.S. 317, 322-24, 106 S. Ct. 2548, 2552-53 (1986); see
also Fed. R. Civ. P. 56(c).


                                        4
31 C.F.R. § 550.304(c).                Citing the phrase “to the extent” as a

device       of    limitation,      Paradissiotis        first    maintains       that    an

individual is included within this regulation only when his actions

benefit the GOL, directly or indirectly.                          Thus, Paradissiotis

asserts       that      the     regulations        do    not     regulate     “personal”

transactions that do not benefit the GOL.                      The only plain meaning

of the regulation, according to Paradissiotis, is that he is the

government of Libya when he acts for it, and he “retains a personal

sphere of activity free from OFAC regulation” when he does not.                           As

a result, he may transfer property, like the Coastal stock, free of

OFAC       regulation        because   he   retained     the     stock    while    in    the

“personal sphere.”2

                  The   federal     courts’       role   in     this     controversy      is

circumscribed           at    two   levels.       First,       OFAC’s    designation      of

Paradissiotis as a specially designated national of Libya, being

“an agency’s application of its own regulations, receives an even

greater degree of deference than the Chevron standard, and must

prevail unless plainly inconsistent with the regulation.”                         Consarc

Corp. v. United States Treasury Dept., Office of Foreign Assets

Control, 71 F.3d 909, 914 (D.C. Cir. 1995) (internal quotation

omitted); see also Thomas Jefferson Univ. v. Shalala, 512, U.S.

       2
      If Paradissiotis continues to maintain that his acquisition
of property in the United States before the Libyan sanctions were
promulgated insulates the property from controls, he is wrong. The
regulations expressly applied to all property in the United States
at the 1986 effective date.        See 31 C.F.R. §§ 550.209(a),
550.301(c).

                                              5
504, 512, 114 S. Ct. 2381, 2386-87 (1994).             Second, a challenge to

OFAC’s regulation must either demonstrate that the statute clearly

forbids the statue’s interpretation or that the interpretation is

unreasonable.        See Chevron U.S.A., Inc. v. Natural Resources

Defense Counsel, Inc., 467 U.S. 837, 843-44, 104 S. Ct. 2778, 2781-

83 (1984).

            Granting OFAC the extent of deference that it is due, we

cannot accept Paradissiotis’s argument.               Section 550.304(c) is

among     the    definitional   provisions      in    the    Libyan    sanctions

regulations.       Its purpose is to cast the widest possible net over

individuals who are or have been or are suspected of being actors

directly or indirectly on behalf of the government of Libya.

Unlike Paradissiotis, we do not read the phrase “to the extent” as

a limiting device, whereby individuals who otherwise fall within

the definition may splice their activities and attempt to avoid the

sanctions regulations.          Instead, “to the extent” is, in this

context, a proxy for “to whatever extent” or “to any extent” and

includes    rather    than   excludes    subjects    from    the    regulations.

Without     such    language,   people      might    argue   that     they   were

independent contractors or brokers or that mere occasional or

incidental work for the government of Libya would exempt them from

coverage.       OFAC’s interpretation of the language to broadly cover

“any person” who has acted or purported to act on behalf of the

government of Libya is therefore a reasonable interpretation of its



                                        6
regulation,    and   even    an    equally     reasonable    interpretation     by

Paradissiotis would not prevail.

             The spuriousness of appellant’s interpretation appears

from the facts of his case.            He has been for many years president

and   a   director   of   two     companies     that   are   controlled    by   the

government of Libya.        In these positions and others he has pursued

Libya’s efforts to expand its presence in European markets. Yet by

semantic casuistry Paradissiotis asserts that even his activities

must be analyzed case-by-case for their coverage by the Libyan

sanction regulations.        So applied, the regulations could hardly be

enforced.

             This argument also confuses the definitions provision,

where the phrase “to the extent” appears, with the “prohibitions”

section,    which    contains     no    such   limitation.      See   31   C.F.R.

§ 550.209.    In the prohibition section, the regulation states that

“no property or interests in property of the government of Libya

that are in the United States . . . may be transferred, paid,

exported, withdrawn or otherwise dealt in” without a specific

license.     31 C.F.R. § 550.209(a).           As the district court put it,

             Once a person falls within the definition of
             the government of Libya, any transaction by
             that person is prohibited.    The language of
             the regulations does not prohibit transactions
             only “to the extent” that they benefit the
             Government of Libya.    There is no exception
             for transactions by a person, who falls within
             the definition of the “Government of Libya,”
             to   the   extent  that    a  transaction   is
             characterized as in a “personal sphere.”


                                          7
For these reasons, OFAC’s interpretation of its own regulation is

not plainly inconsistent with the regulatory language, nor is it

unreasonable,     and    in    fact    it       represents    the    only   practical

interpretation.

            Paradissiotis’s additional contention, that the Libyan

sanction    regulations       are    inconsistent      with    governing     law    and

executive orders, is weak. The IEEPA grants the President sweeping

powers     to   prohibit      “any    person[’s]”        participation       in     any

transaction involving or the exercise of any right, power, or

privilege with respect to any “property in which any foreign

country . . . has any interest.”                 See 50 U.S.C. § 1702(a)(1)(B).

Pursuant to this broad authority, President Reagan authorized a

freeze on all property and interests in property of the GOL and its

agencies, controlled entities and instrumentalities that are in the

United States or hereafter come into the possession or control of

U.S. persons.     See Executive Order No. 12544, 51 Fed. Reg. 1235.

The   Secretary    of    Treasury,          through    OFAC,    promulgated        such

regulations, “including regulations prescribing definitions,” as

necessary to exercise the President’s authority under the Act. See

50 U.S.C. § 1704.       OFAC was authorized to include individuals like

Paradissiotis within its definition of instrumentalities in order

to serve the purposes of the Executive Orders.                      See also Consarc

Corp., 71 F.3d at 913-14 (all payments by government of Iraq -- not

merely those in which Iraq maintains an interest -- blocked by

analogous OFAC sanctions).             In matters like this, which involve

                                            8
foreign policy and national security, we are particularly obliged

to defer to the discretion of executive agencies interpreting their

governing law and regulations.   See Haig v. Agee, 453 U.S. 280, 292

(1981); see also Miranda v. Secretary of Treasury, 766 F.2d 1, 3-4

(1st Cir. 1985).

          Paradissiotis raises several constitutional challenges to

OFAC’s actions.    It is not clear whether, as a foreign national

residing outside the U.S., he can assert these claims, but we shall

assume arguendo that he can.

          First, he complains that his placement on the SDN list

constituted a bill of attainder.     No circuit court has yet held

that the bill of attainder clause, U.S. Const. art. I, § 9, cl. 3,

applies to regulations promulgated by an executive agency.      See

Walmer v. United States Dep’t of Defense, 52 F.3d 851, 855 (10th

Cir. 1995) (“The bulk of authority suggests that the constitutional

prohibition against bills of attainder applies to legislative acts,

not to regulatory actions of administrative agencies.”); Korte v.

Office of Personnel Management, 797 F.2d 967, 972 (Fed. Cir. 1986);

Marshall v. Sawyer, 365 F.2d 105, 111 (9th Cir. 1966).   Even if we

were inclined to apply the bill of attainder clause to OFAC’s list

of Specially Designated Nationals, however, the regulatory list

would not be invalid.

          A bill of attainder must “inflict[] punishment on an

identified individual without provision of a judicial trial.”   SBC

Communications, Inc. v. FCC, 154 F.3d 226, 233 (5th Cir. 1998).

                                 9
OFAC’s list does not inflict such punishment.            See id. at 233-35.

The list identifies a group of individuals that OFAC has deemed

subject to various sanction programs and whose business activities

with U.S. persons will be regulated as long as they are agents of

a target country.      Even if he were not on the list, Paradissiotis

would still be subject to the generally applicable prohibitions of

the Libyan sanction regulations, as OFAC ultimately determined that

he fell within the regulatory definition of the GOL.                    The mere

publication of his name in the list did not evince an “intent to

punish.”    Selective Serv. Sys. v. Minnesota Pub. Interest Research

Group, 468 U.S. 841, 851, 104 S. Ct. 3348, 3355 (1984).                  The SDN

list reported Paradissiotis’s status under the regulations; no

concomitant burden was imposed based solely on his inclusion in the

SDN list.    The compilation does not violate the Constitution.

            Second, Paradissiotis argues that OFAC’s application of

the Libyan sanction regulations is void for vagueness and does not

provide adequate notice to the public of prohibited conduct.

Whatever might    be     true   in   marginal   cases,   this    challenge     is

meaningless for Paradissiotis.           He knows he is an SDN and is part

of   the   “Government    of    Libya”    and   is   clearly    aware    of   the

consequences of that status.

            Third, although Paradissiotis persists in contesting

OFAC’s regulations requiring the issuance of a license before a SDN

may retain legal counsel, he lacks standing. OFAC granted his only

request for a license to obtain counsel, and Paradissiotis has not

                                       10
shown that he will be deprived of legal services in the future

based on the regulations.      See Lujan v. Defenders of Wildlife, 504
U.S. 555, 560, 112 S. Ct. 2130, 2136 (1992) (unless plaintiff can

show evidence of concrete, actual or imminent future injury, courts

lack standing to consider claims).           The district court properly

rejected the Sixth Amendment claim for lack of standing.

           Fourth, Paradissiotis alleged a Fifth Amendment takings

claim because, he asserted, the Coastal Stock options expired in

March 1997 while his access to them remained frustrated by OFAC,

and he was not compensated.      The district court held against him,

but it was without jurisdiction.          Under the Tucker Act, 28 U.S.C.

§§ 1346(a)(2) and 1491(a)(1), the Court of Federal Claims has

exclusive jurisdiction for all claims for monetary relief against

the United States greater than $10,000.         Paradissiotis’s monetary

damages exceed this jurisdictional amount.         Consequently, we must

vacate   this   portion   of   the   district   court’s   judgment.   See

Wilkerson v. United States, 67 F.3d 112, 118 (5th Cir. 1995); Amoco

Prod. Co. v. Hodel, 815 F.2d 352, 358-59 (5th Cir. 1987).




                                     11
                         III.   CONCLUSION

          For the foregoing reasons, we AFFIRM the district court’s

grant of summary judgment on all points except the takings claim,

and VACATE with respect to the takings claim.

          AFFIRMED in part, VACATED in part.




                                 12